GILDERSLEEVE, J.
The judgment enjoins and restrains the maintenance and operation of defendants’ elevated railroad in front of premises No. 371 Pearl street, unless they pay to plaintiffs the sum.of $3,000; and it also awards to plaintiffs $1,822.84, damages and costs. The action seems to have been carefully tried. No exceptions were taken to the admission or rejection of evidence, and a fair preponderance of evidence sustains the findings of the court below, and justifies the judgment. It follows that the judgment appealed from must be affirmed, with costs.